Citation Nr: 1437813	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-19 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative disc and joint disease of the lumbar spine, with residuals of L5-S1 fusion and decompression.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1966 to September 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2010, the Veteran testified at a personal hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

The issue on appeal was previously remanded by the Board in April 2011 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a VA examination for the Veteran's spine disability.  This was accomplished, and the claim was readjudicated in a March 2012 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In the April 2011 decision, the Board also dismissed the issue of entitlement to a temporary total convalescence rating under 38 C.F.R. § 4.30 following surgery in February 2008.  As discussed in the April 2011 Board decision, the Veteran withdrew the issue during the December 2010 Board hearing.  

The Veteran has also been granted service connection for right and left leg radiculopathy associated with the lumbar spine disability in an August 2011 rating decision.  He was assigned 20 percent ratings for each of his lower extremities, effective December 8, 2010.  The Veteran has not expressed disagreement with the effective date or rating assigned for these separately rated disabilities.  As such, the issues for appellate consideration are limited to those noted on the title page of this decision.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The evidence of record reflects that the Veteran is retired.  During the April 2011 VA examination, the Veteran stated that he retired in 2004 due to eligibility by age or duration of work.  The Veteran has also been granted SSA disability; however, the Veteran was found to be disabled due to diverticular disease, and not a service-connected disability.  That notwithstanding, the Veteran testified that, although retired, he was unable to perform any work duties due to his service-connected disabilities.  See December 2010 Board Hearing Transcript at pg. 21.  In a June 2008 VA examination, the Veteran reported that his occupational duties had been limited secondary to his spine disability because of significant pain.  The Veteran's statements appear to raise the question of whether he may be unemployable due to his service-connected disabilities.  As such, the Board finds that a claim for a TDIU has been raised by the record at this time.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system and the Veterans Benefits Management System (VBMS) to ensure a complete assessment of the evidence.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's thoracolumbar spine disability has occasionally manifested forward flexion to 30 degrees or less; but without unfavorable ankylosis of the entire thoracolumbar spine; and without incapacitating episodes having a total duration of at least 6 weeks in a 12 month period.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 40 percent rating, but no higher, for degenerative disc and joint disease of the lumbar spine, with residuals of L5-S1 fusion and decompression, have been met for the entire initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5242 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The claim on appeal arises from the Veteran's disagreement with the initial evaluation assigned after the grant of service connection.  The courts have held that, where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) disability records, and the Veteran's statements, to include the December 2010 Board hearing testimony, have been associated with the claims file.  Further, the Veteran was afforded VA examinations in June 2008 and April 2011 to address the severity of his lumbar spine disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; fully address the relevant rating criteria; and contain a discussion of the effects of the Veteran's lumbar spine disability on his occupational and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the lumbar spine issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  As discussed below, the issue of entitlement to a TDIU is being remanded.  

Further, neither the Veteran nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained; hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  In such instances, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca, 8 Vet. App. 202.

With any form of arthritis, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.

Rating for Lumbar Spine Disability

The Veteran was granted service connection for degenerative disc and joint disease of the lumbar spine, with residuals of L5-S1 fusion and decompression with a 20 percent evaluation, effective April 14, 2008.  The Veteran claims that his service-connected back disability is worse than the current 20 percent evaluation contemplates and contends that a higher evaluation is warranted.

The Veteran's lumbar spine disability has consistently been rated under Diagnostic Codes 5242 (degenerative arthritis of the spine) and Diagnostic Code 5243 (intervertebral disc syndrome).  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 (effective September 26, 2003) provides that intervertebral disc syndrome is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2013). 

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (effective September 26, 2003) provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

Upon review of all the evidence of record, the Board finds that the evidence is in equipoise as to whether the Veteran's lumbar spine disability more nearly approximates a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  

In June 2008, the Veteran was afforded a VA examination for his back disability.  The Veteran complained of constant pain, stiffness, and flare-ups in his lower back which consisted of severe pain, burning sensation, and radiating pain down his right leg lasting for a few hours.  He treated the pain in his back with rest and medications, which provided some relief, and he always used a walker for stability and support.  Following the examination, the VA examiner noted that since a February 2008 fusion operation, the Veteran had experienced worse pain and burning sensations in his right lower extremity.  With regards to the thoracolumbar spine, forward flexion was limited to 60 degrees with pain.  Upon repetitive testing for the thoracolumbar spine, there was no additional limitation due to fatigue, weakness, or incoordination and range of motion values were unchanged. 

In an August 2008 personal statement, the Veteran's wife reported that the Veteran had severe pain and limited motion in both legs because of his back condition.  The Veteran was unable to stand or bend to lift and wash his legs and feet, and the pain in his back only allowed him to stand for a few moments before his legs began to tremble and jerk.  She also noted the Veteran's inability to perform daily tasks, thus she assisted him with the majority of his daily living activities. 

In an April 2009 notice of disagreement, the Veteran reported experiencing constant and sharp pain, especially when trying to get up from a normal sitting position.  He reported that he walked with the assistance of a walker and/or cane, and most of the time used a wheelchair. 

VA outpatient treatment records from July 2008 to January 2011 reflect ongoing complaints and treatment for the Veteran's back disability.  The Veteran complained of low back pain and lumbar radiculitis in December 2008, and underwent an epidural injection in January 2009.  In a January 2011 record, the Veteran reiterated his complaint of shooting pains in his left leg and a throbbing sensation in his low back almost twice a day. 

During the December 2010 personal hearing, the Veteran reiterated his experience of daily pain, use of a cane and back brace, and stiffness in his back which affected his everyday activities.  His back pain caused spasms in his lower legs, shooting and sharp pains through his legs, and burning on his right side and left foot.  During the past twelve months, he experienced one particular flare-up that led him to stay in bed for three days and an emergency room visit where he received two shots of morphine.  After undergoing a spinal cord stimulant implantation in October 2010, the Veteran reported minor improvement regarding his back pain.

VA treatment records from June 2008 through May 2011 reflect complaints and treatment for the Veteran's lumbar spine disability.  Specifically, the Veteran participated in nine physical therapy sessions.  In a January 2011 VA physical therapy treatment note, range of motion of the lumbar spine was limited to 20 degrees in flexion.  In a February 2011 VA physical therapy treatment noted, flexion of the lumbar spine was limited to 20 degrees on admission and to 45 degrees on discharge.

Pursuant to the Board's April 2011 VA examination, the Veteran was afforded a VA examination in April 2011.  The VA examiner noted that the claims file was reviewed.  During the evaluation, the Veteran reported low back pain that had progressively worsened.  He stated that he experienced right thigh numbness, tingling, and a burning sensation in the right thigh after the fusion in 2008 and numbness in the left lower extremity.  The Veteran also reported symptoms of decreased motion, stiffness, weakness, spasms, and spine pain in the lower back that was constant.  It was noted that the Veteran used a cane to ambulate and he was unable to walk more than a few yards.  Upon physical examination, the Veteran's posture and head position were normal; however, gait was noted as antalgic.  Range of motion testing showed flexion of the thoracolumbar spine limited to 65 degrees.  There was no objective evidence of pain on active and passive motion or after repetitive use.  With repetitive use, the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  The Veteran also denied any incapacitating episodes over a 12-month period.

After considering all the evidence of record, both lay and medical, including the results of the VA examinations, VA physical therapy treatment notes, and the Veteran's and his wife's lay statements, the Board finds that the evidence is at least in relative equipoise.  As noted above, forward flexion of the Veteran's lumbar spine has been limited to 60 degrees in the June 2008 VA examination report, 20 degrees in the January 2011 and February 2011 VA physical therapy treatment notes, and 65 degrees in the April 2011 VA examination report.  The Veteran has also been found to have an antalgic gait and has needed the assistance of a walker and/or cane, and a wheelchair.  See Veteran's April 2009 statement and April 2011 VA examination report.  
For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's lumbar spine disability has demonstrated limitation of motion in flexion to less than 30 degrees, which more nearly approximates a 40 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine.  A 40 percent rating for degenerative disc and joint disease of the lumbar spine, with residuals of L5-S1 fusion and decompression, will therefore be granted for the entire initial rating period on appeal.

While the Veteran has met the criteria for a 40 percent disability rating during this time period, he does not meet the criteria for a rating in excess of that amount.  As noted above, under the general formula for rating disabilities of the spine, a 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  However, there is no evidence of ankylosis in the Veteran's thoracolumbar spine during this time period.  38 C.F.R. § 4.71a, Diagnostic Codes 5235- 5243. 

With regard to a rating under the criteria considering incapacitating episodes, the Board notes that IVDS with incapacitating episodes having a total duration of at least 6 weeks in the past 12 months warrants a 60 percent disability rating.  Here, the Veteran reported having one flare-up that led him to stay in bed for three days and an emergency room visit where he received two shots of morphine.  See December 2010 Board hearing.  During the April 2011 VA examination, the Veteran denied any incapacitating episodes over a 12-month period.  There is no indication of bed rest prescribed by a physician.  In sum, there is no lay or medical evidence demonstrating incapacitating episodes having a total duration of at least 6 weeks in the past 12 months.  As such, a higher disability rating in excess of 40 percent for the Veteran's lumbar spine disability is not warranted for the entire initial rating period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's lumbar spine disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1). 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's disability is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  The schedular rating criteria for the Veteran's disability specifically provides for ratings based on a combination of history, symptoms, and clinical findings.  The schedular rating criteria for the Veteran's lumbar spine disability specifically provides for ratings based on limitation of motion, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca. 

In this case, considering the lay and medical evidence, the Veteran's lumbar spine disability has been manifested by pain, with forward flexion of the lumbar spine limited to less than 30 degrees.  Further, separate and distinct neurological disabilities have already been granted.  See August 2011 rating decision.   

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  
ORDER

For the entire initial rating period on appeal, a 40 percent rating, but no higher, for degenerative disc and joint disease of the lumbar spine, with residuals of L5-S1 fusion and decompression, is granted.


REMAND

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).
For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

The Board finds that the Veteran meets the schedular percentage requirements set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU.  The Veteran is service connected for degenerative disc and joint disease of the lumbar spine, with residuals of L5-S1 fusion and decompression, rated as 40 percent disabling (granted herein); radiculopathy of the left lower extremity (associated with degenerative disc disease of the lumbar spine), rated as 20 percent disabling; and radiculopathy of the right lower extremity (associated with degenerative disc disease of the lumbar spine), rated as 20 percent disabling.  The combined schedular disability rating for the Veteran's service-connected disabilities is 60 percent.

As noted above, each of the Veteran's disabilities were assigned separate disability ratings; however, for the purposes of determining the combination of schedular rating for eligibility for TDIU, all disabilities affecting a single body system (e.g., orthopedic disabilities) are to be considered one disability.  38 C.F.R. § 4.16(a).  In this case, the Veteran's service-connected degenerative disc disease of the lumbar spine is an orthopedic disability.  The Board notes that the Veteran's radiculopathy of the bilateral extremities is rated as neurological disabilities; however, the bilateral radiculopathy of the lower extremities is associated with (secondary to) the service-connected lumbar spine disability and is a symptom of the underlying orthopedic disability of the lumbar spine.  As such, the Board finds that the Veteran meets the percentage requirements set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis.

During the June 2008 VA examination, the Veteran stated that he had worked as an equipment operator prior to having been granted SSA disability benefits.  The Veteran reported that his occupational duties had been limited secondary to his spine disability because of significant pain.  The June 2008 VA examiner did not provide an opinion as to whether the Veteran was unable to maintain substantially gainful employment as a result of symptoms of his service-connected disabilities.

In the April 2011 VA examination, the Veteran stated that he retired in 2004 due to eligibility by age or duration of work.  The examiner noted that the Veteran was unable to give any specific effects on work other than pain.  The Veteran denied increased absenteeism or tardiness, and was not assigned different duties.  The Veteran did report, however, that his lumbar spine disability limited his ability to bend, lift, and walking.  An opinion as to whether the Veteran was unable to maintain substantially gainful employment as a result of symptoms of his service-connected disabilities was not provided.

During the December 2010 Board hearing, the Veteran testified that, although retired, he was unable to perform any work duties due to his service-connected disabilities.  Id at pg. 21.

For these reasons, and having liberally construed the Veteran's statements, the Board finds that the Veteran has raised a claim of entitlement to a TDIU rating, and that a remand for an opinion on this issue is necessary in order to determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Then, schedule the Veteran for an appropriate examination to assist in determining whether the Veteran's service-connected disabilities render him unemployable.  The claims file and a copy of this Remand must be made available to the examiner, and the examiner shall indicate in the report that the claims file was reviewed.  The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the opinion.

Then, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  (Note: the Veteran is service-connected for degenerative disc and joint disease of the lumbar spine, with residuals of L5-S1 fusion and decompression, and radiculopathy of the left and right lower extremities). 

All opinions offered should be accompanied by a rationale.

3.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


